VAN DUSEN, Circuit Judge
(concurring).
I concur in the result reached by the court because I agree with the majority *587opinion that Marnin has not made the specific type of allegations in his complaint and at the June 14 hearing that are required under 42 U.S.C. §§ 1983 and 1985. However, I note that he appeared, at the hearing on June 14, 1971, on cross-motions for summary judgment, to be alleging and/or presenting evidence 1 on at least the following claims against the named officials at the New Jersey State Prison, Rahway:
(a) Serving of leftover foods, including frankfurters, from 350 gallon drums in the mess hall, from which inmates get ptomaine poisoning, N.T. 19.2
(b) Inadequate and unequal availability of recreational facilities. N.T. 28-29. The unequal availability of these inadequate facilities allegedly results from inadequate guards, so that certain inmates are permitted to monopolize what facilities are available.
(c) Mice, roaches and rats in “3 wing.” N.T. 31.
(d) Heat left on in the prison building even when the temperature is 80° outdoors. N.T. 33.
(e) Inadequate and unconcerned guards for protection of inmates from other inmates, making the Rahway Prison “a very dangerous place” (N.T. 56-57) where inmates attack each other without restraint being exercised against the attackers by the guards. N.T. 59.
I believe that clear and detailed presentation of testimony or complaint allegations on these subjects would have made inappropriate the entry of the judgment from which this appeal is taken and would have entitled Marnin to the right to present witnesses, which he requested and was denied (N.T. 19).

. See F.R.Civ.P. 15(b).


. He also alleges use of bread as the dominant food content in meat loaf, hamburger, and similar items on the stated menus. N.T. 19.